                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:20-CV-00099-FDW

 HOPE TAYLOR,

                 Plaintiff,

    v.
                                                                     ORDER
 ANDREW M. SAUL,
 Commissioner of Social Security

                 Defendant.

         THIS MATTER is before the Court on Defendant’s Motion to Remand to the Social

Security Administration. (Doc. No. 19). The Commissioner wishes to conduct further fact

finding and other administrative proceedings.

         The Court finds goof cause has been alleged for remand and that further administrative

fact-finding is warranted. Accordingly, the Court hereby REVERSES the Commissioner’s

decision under sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the

Commissioner for further proceedings, including a new hearing. See Shalala v. Schaefer, 509

U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991). Additionally, Plaintiff’s pending

Motion for Summary Judgement (Doc. No. 16) and Motion for Extension of Time (Doc. No. 14)

are DENIED AS MOOT.

         The Clerk of Court is respectfully DIRECTED to enter a separate judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure.

         IT IS SO ORDERED.
                                             Signed: June 30, 2021
